Counsel for appellant take us to task for overlooking or disregarding section 9498 of the Code providing that:
"Either party to a civil cause tried by the court without the intervention of a jury may present for review by bill of exceptions the conclusions and judgment of the court on the evidence and the Court of Appeals or Supreme Court shall review the same without any presumption in favor of the court below. * * * "
We refer counsel to the case of Hackett v. Cash, 196 Ala. 403,72 So. 52, and to Halle v. Brooks, 209 Ala. 486,96 So. 341, wherein the application of the statute is restricted to cases where the evidence is not heard viva voce, or where there is no question of the credibility of witnesses. Numerous other cases have confirmed this construction, and it is too well settled to permit of any further discussion.